Of|e\               Mr, Freddy Ue. UalKzr * 00¥£Tf&S
                     Pard-UgaL Moi 1301-1501
                     It'll W CI50        BliS   Llnri
                     timtsNilky ^Texas      1131-3-0001
                                                             fipn Lao; ao/s
third Court of Appeats
Jeffrey 0, kvjLa j Clerk
aoq W, |«Hh &reat , Room 101
flu^tlnj Texas; i&i/f-asii
Re; cofl islo, 02-1S-00115-CM) Yr, Dh k)o< q-i-GnJ- /f-ooi<ift£ fr&U/e L&e.
     LdolKer \f, Ri'ssie DmenS drflL Second Request Fbr A Ciut'L Dcckfft-
     ing S-iaiemeni Punsuarvk Yd Rule 3a Yex.R, App, Proc,
    Dear Clurk;
     On march l^aoiS Mo-t/CE of Rppeol Ojos tileJ In -the Yh/rd Court of
Appeals j and On march S3j atl& -the Clerk of -the "third Court of
fl-opeoLs oJuSsed iliaf ApptJlani is recjues-teJ in -forward a ioclidtnQ
S^Q-temen-t fo ttrS Court on or before March 30j 5oiSi On /Tlorcn Sl3j
Stoi5 ftppellanf L letter adufsed -Uioi Due -to h/$ In Cflrcerrf/Ml -thaf
he has no access -to miernet or a Copuing n\achint it download -the
CfuiL Oecketind Sktaneni • HooJeuer, Appellant presents -tin's Second
Reau&H Fbr A CiviJL OockeA/nq liatenien-t Parsaani Yo f?ulfi 3£ Tex. A.
ftppi Proc..
    Fur-therrnore, Dn march 3d, SUMS , AppeJfa/rfc Was QclWsed iha-fc tte
>/oLume.-Dnfc Df ttfe Reporters Record jpr&par&d tu fthonda (da-fcfon, uuas
ftlfcd in "the Yh/rJ Court oP Appeals « On or fltoui March Q.L, aoi£,
fippellflni +/led R&jaesi for Mt>L One of tte Rtjporter'i Record of -ihe.
Hearing MelJ On Sep-temler 3j aom- Dn PiaJntrPfts Mrbon For fl Protect-
tue Order } ond the Hearing Held Dn March fj &(S Dn Defendant's
motion -to Dismiss Baseless Cause, Df fiction Pursuant Yo Rule 11a Yex,
                                                                   /recbvedN
                                                                         APR 2 3 2015
                                 Page 1 of a                           THIRD CCURI OF APPEALS,
                                                                   \       JEFFREY D.KYLE /
R. thi Proct, Homevier, Rhonda Uiatson ha^it. not -^et; prodded
-the 6ne-NoLume of -the Reporter»s Record thai lugs tiled in fhe
Third Court of Appeals of) march Afj QdiJS.
     fit this iiW i am re^pectfullu requesting ihai toe C/er^ of
fhe Yh'ird Court of Appeots prWde flppellanf oji/I Yuio (a) B/dnk
Copies of tlie CKiil Docket/no Stdremenf Pursuani Yc l?uLe 2a of iht
lex, ft. App. Proband thai iht Court iuould IS'SUe an /)rJtY" fc -the
DfficiaL Ccurt Reporter, Rhonda uiafson to provide. Appellant aiifn the-
one-Njolume of the Reporter*! Record from iht heorina of Sepiemher
3j Qd(f Qnd Warc/l t, ao/5. fi\j Copvj of fnLs Letten X am olSb
moitinq a Copvj of fhi-S Communi'cafion io Rhonda tdutson . X ihctnk
••jcu in adv/once tor Njcur anticipated Cocpyratr/on In ihiS maiieri
^inrerelu,

Freddie Ue kJalRer^ DolsW.S
Para-iejaL Mo, 136^1501
iO^n F/Y) 9^0   Eil/s tlni'f
Huntsviillej Yexas "11313-0001
FLUJ /jJk- clerk
itr. a   ^/ao/aois
c; rncnda uiatson
ex.' retained t>^ adJressee




                                 Paqe a of a.
o)P                         Mr, Freddie Lee 2jJafker#ootSTl8.S
                            Para-Legal i\)oi l3on£DI
                            Jtn fM WO            E/lii Unit:
                            Huntsvii/le, Texas   Ti3«te-oooi
                                     March ZS} AoiS
 Third Court of Appeals
 Jeffreu D. K^Lej Clerk
  3M \aJ. Ink Street, Room 101
  /hii^'n, Texas    18111-9647
  RE; toA No,           ,            Tr, ft. inJoi D-i-GivM<J-00{9ak Freddie Lee
       Walker, Appellant -V. Ri'SSf'e Owens, Pressing off/cer, Yexai &oorj of
       ParJonS anJ Paroles j Apptl/te On Appeal Fro/n Ytit IfttiL Jud/daL
       D/itriVf Court of YraviiS County,Texas
      Oeor Clerk:
      Of) or $hout March l£>* ao»S Alotice of Appeal woi flkJ wrfh
  fhe Trau/s £ouni^ Diitn'ct Clerk -Prom -the &mni of Appellees Mot/of)
  Yo Dismiss Baseless Cause of Action Puauani to Rule 9la of the Yex*
  Ri Ci\i. Proc i on Ware n t> 3£»£ in -the oiov/e referenceJ CauS£<
      Upon perfect/nq an Appeal, Rule 3a o^ the TtXi R. Appi Proct
 requires the f/ling of a Docktilna Statement . Oue -to mu In far-
 Cerat/on x do not natfe In-ternet access or access h a Copying
  machine ,-therefire> 1 am requesting fhaf tf/nq AU Cierk of AAe.
  Third Court of Appeals thai -you mould pfoui'Je me usrlfl Tuio/a)
  Blank Copies of the CiviiL Docketing Statement: Ad La flleJ In >)ouf
 Courtt
      i fliariK >|ou in odv/unce tor >jour aflUciaaleJ CooQ-traVtoO m
 •this urqent matitCt
      Sin cereL\j,

      FctJJIt Lee LdalKer- AppeJ/ont
      FLU/jdk-clerk Mr, ± o3/A3hs> ci retain*J fcij addressee
 i-ii i   i i coflie   Ltt   uuairwu   UUTi ITOO                    I4UKI ! i i IC»U3 •<        >!•<   !   /••   .' y J
 IMl FM rm                     ElfiH Unli
                                                                        2ft APR .:-.}.:.-.-      PttS L
  liunlfrillki YaxoS             77313-0001
                                                       Jeffrey D. fMej Clerk
                                                        Third Court of Appeals
                                                        20i \aJ, i4-th Street, Room 101
                                                        flusfiTij Texas          1ff?/|-fl£H
     LEGAL MAIL
°*                                             ?S :••;_! 1 1&1409         |li>lll>l>ll|l|l>"ll'il|il>||>l>l|»l|il|,i|lH,|...ll.l|l|l|